Citation Nr: 1029447	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-36 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss 
disability.

2.  Entitlement to service connection for a right ear hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from June 1969 to March 1973.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a June 2006 rating decision of the St. Petersburg, 
Florida, VA Regional Office (RO).

This case has previously come before the Board.  In December 
2007, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has been 
returned to the Board for further appellate review.  

The appellant was afforded a personal hearing before a hearing 
officer at the RO in October 2006.  In addition, he testified at 
a travel Board hearing before the undersigned Veterans Law Judge 
in June 2007.  A transcript of each of the hearings has been 
associated with the claims file. 


FINDINGS OF FACT

1.  The competent evidence tends to establish that a left ear 
hearing loss disability is attributable to service.  

2.  The comptent and probative evidence does not establish a 
right ear hearing loss disability for VA compensation purposes.  


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West. 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.385 (2009).
2.  A right ear hearing loss disability was not incurred or 
aggravated in active service and an organic disease of the 
nervous system in regard to right ear hearing may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West. 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The November 2005 
and February 2008 letters told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, and 
found that the error was harmless, as the Board has done in this 
case).  

If any notice deficiency is present in this case, the Board finds 
that the presumption of prejudice on VA's part has been rebutted 
by the following: (1) based on the communications sent to the 
claimant over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's contentions 
as well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant's service treatment records, VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  The claimant was also 
afforded a VA examination in October 2009.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in February 
2008.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2009).  Service connection 
basically means that the facts, shown by evidence, establish that 
a particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  38 C.F.R. 
§§ 3.303, 3.304 (2009).  Service connection may also be granted 
for an organic disease of the nervous system when it is 
manifested to a compensable degree within one year following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

The term "hearing loss disability" is defined in VA regulations.  
For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The Court, in Hensley 
v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 
3.385 does not preclude service connection for a current hearing 
disability where hearing was within normal limits on audiometric 
testing at separation from service if there is sufficient 
evidence to demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Initially, the Board notes that there has been substantial 
compliance with the Board's December 2007 remand.  Thus, the 
Board is able to proceed to a decision.  

The appellant asserts entitlement to service connection for a 
bilateral hearing loss disability.  Having considered the 
evidence, the Board concludes that a finding in favor of service 
connection for left ear hearing loss is supportable and that 
service connection for right ear hearing loss is not warranted.  

In regard to the left ear, the Board notes that rating decisions 
show that service-connection for tinnitus has been established in 
association with noise exposure during service and the results of 
VA audiologic evaluation in October 2009 show sensorineural 
hearing loss on the left.  Thus, the pivotal issue is whether 
there is competent evidence relating left ear hearing loss to 
service.  

In an October 2004 VA audiology record the examiner opined that 
in-service noise exposure was likely a contributing factor to the 
appellant's hearing loss and an August 2006 private opinion is to 
the effect that the hearing loss in the left ear is more than 
likely related to in-service noise exposure.  In addition, the 
October 2009 VA examiner stated that it was at least as likely as 
not likely (50 percent probability) that the appellant's 
sensorineural hearing loss on the left was related to service.  

Resolving all doubt in the appellant's favor, the Board finds 
that there is competent evidence tending to establish that left 
ear hearing loss is related to service.  Thus, service connection 
is warranted for left ear hearing loss.  

In regard to the right ear, while in-service noise exposure has 
been established, the competent evidence does not establish a 
right ear hearing loss disability for VA compensation purposes at 
any time during the relevant period.  The Board notes that the 
February 1973 separation examination report shows that the ears 
were normal and the appellant's hearing was assigned a profile of 
"1."  

In regard to the August 2006 private opinion to the effect that 
bilateral neurosensory hearing loss is more than likely related 
to in-service noise exposure, and while the examiner reiterated 
the opinion in correspondence received in June 2010, noting 
review of the claims file, as reflected in the Board's December 
2007 remand, the audiologic evaluation upon which the opinion is 
based has not been associated with the claims file, despite 
having had ample time for such to have been accomplished.  The 
absence of clinical data diminishes the probative value of the 
opinion, if any.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) (Board may reject such statements of the veteran if 
rebutted by the overall weight of the evidence); Bloom v. West, 
12 Vet. App. 185, 187 (1999).

A determination as to whether the appellant has current 
disability related to service requires competent evidence.  The 
appellant is competent to report his symptoms, to include that he 
experienced hearing loss.  As a layman, however, his opinion 
alone is not sufficient upon which to base a diagnosis of hearing 
loss for VA compensation purposes and/or a determination as to a 
relationship between service and any current disability.  Rather, 
the Board must weigh and assess the competence and credibility of 
all of the evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Competence and credibility 
are to be distinguished.  

In that regard, the October 2009 VA examination report notes that 
speech recognition was too unreliable to score and that the 
appellant did not attempt many of the words even after 
reinstruction.  The Board has accorded more probative value to 
the October 2009 VA opinion that the appellant's right ear 
hearing is clinically normal.  The examiner reviewed the claims 
file, the opinion is based on clinical findings and a complete 
rationale was provided based on objective findings and reliable 
principles.  

The evidence is in favor of service connection for a left ear 
hearing loss disability and the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
right ear hearing loss disability.  Consequently, the benefits 
sought on appeal are granted, in part, and denied, in part.  


ORDER

Service connection for a left ear hearing loss disability is 
granted.  

Service connection for a right ear hearing loss disability is 
denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


